NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY




 OSTELLA SQUARE LLC,
                 Plainttff                                        Civil Action No. 18-16173


        V.
                                                                    OPINION & ORDER

 KEVN WILLIAMS,
                 Defendant.



John Michael Vazguez, U.S.D.J.

       This matter comes before the Court upon Defendant Kevin Williams’ notice of removal

and his application to proceed informapattperis. D.E. 1-1.

       Under 28 U.S.C.       § 1915, this Court may excuse a litigant from prepayment of fees when
the litigant “establish[es] that he is unable to pay the costs of his suit.” Walker v. People Express

Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). Here, Defendant sufficiently establishes his

inability to pay, and the Court grants his application to proceed in forma pauperis without

prepayment of fees and costs.

       When allowing a plaintiff to proceed in forma pauperis, however, the Court must review

the pleadings and dismiss the matter if it determines that the action is frivolous, malicious, or fails

to set forth a proper basis for this Court’s subject matterjurisdiction. 28 U.S.C.   § 19l5(e)(2)(B);
28 U.S.C.    § 1447(c); see also New Jersey v. Aristeo, No. 14-7911, 2014 WL 7404539, at *12
(D.N.J. Dec. 30, 2014) (granting informa pauperis application of removing defendant and sita
sponte remanding the action for lack of subject matter jurisdiction), aff’d, 610 F. App’x 95 (3d Cir.

2015). Because Defendant is proceeding pro se, the Court construes Defendant’s papers liberally

and holds them to a less stringent standard than those filed by attorneys. Haines v. Kerner, 404

U.S. 519, 520 (1972). The Court, however, need not credit apro se party’s “bald assertions’ or

‘legal conclusions.” Grohs v. Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse

v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)).

        When a case is filed in state court, a defendant may remove any action over which federal

courts have jurisdiction. See 28 U.S.C.   § 1441(a). The party removing the action has the burden
of establishing federal jurisdiction. Steel Valley Auth. v. Union Switch & Signal Div., 809 F.2d

1006, 1010 (3d Cir. 1987). This burden is heavy, since removal statutes are “strictly construed

against removal and all doubts should be resolved in favor of remand.” Id. For removal to be

proper, a federal court must have original jurisdiction, that is, the removed claims must arise from

a “right or immunity created by the Constitution or laws of the United States.” Concepcion v.

CFG Health Sys. LLC, No. 13-02081, 2013 WL 5952042, at *2 (D.N.J. Nov. 6, 2013).

Specifically, original jurisdiction exists if the plaintiff asserts federal claims (see 28 U.S.C.    §
1331), or if there is diversity jurisdiction (see 28 U.S.C.   § 1332(a)).
        In addition, “[a] federal court is bound to consider its own jurisdiction preliminary to

consideration of the merits.” Kaplan v. Garrison, No. 15-1915, 2015 WL 2159827, at *2 (D.N.J.

May 6, 2015). Ifjurisdiction is lacking, the Court must dismiss the action. fed. R. Civ. P. 1 2(h)(3).

        A. federal Question Jurisdiction

        A court has federal question jurisdiction, pursuant to 28 U.S.C.    § 1331, if the complaint
“establishes that federal law create[s] the cause of action or that the plaintiffs right to relief

necessarily depends on the resolution of a substantial question of federal law.” ACR Energy
Partners, LLC v. Polo N. Cottntiy Club, Inc., 143 F. Supp. 3d 198, 202 (D.N.J. 2015).                 In

detennining whether a complaint alleges a federal question, courts are generally guided by the

well-pleaded complaint rule. According to the rule, “a plaintiff is ordinarily entitled to remain in

state court so long as its complaint does not, on its face, affirmatively allege a federal claim.”

Concepcion, 2013 WL 5952042, at *2. Defendant appears to be removing a foreclosure action

that was filed in the New Jersey Superior Court, Essex County. See Notice of Removal at 1.

Defendant, however, failed to include a copy of the state court pleading with his Notice of

Removal, in violation of Local Civil Rule 5.1(e) and 2$ U.S.C       § 1446(a). As a result, the Court’s
analysis is solely based on a review of Defendant’s Notice of Removal. Based on this document,

the Court assumes that the original state court complaint concerned the foreclosure on Defendant’s

property, and does not raise a federal question on its face. See, e.g., Eubanks v. Yottng Women ‘s

Christian Ass ‘n, No. 13-2050, 2013 WL 4781033, at     *$   (M.D. Pa. Sept. 5, 2013) (“It is well settled

law that federal courts typically lack subject matter jurisdiction over state eviction actions or other

landlord-tenant matters”) (internal quotation omitted).

          Defendant, however, argues that resolution of the matter involves a substantial question of

federal law and that “[t]he Essex County Superior Courts’ Dispossessory action is in violation of
        14th
[the]          Amendment of the U.S. Constitution with respect to Due Process of law.” Notice of

Removal at 1. Although it is possible for federal jurisdiction to exist when only state law claims

are raised, this is a “special and small category of cases.” Gttnn v. Minton, 568 U.S. 251, 258

(2013); see also Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312

(2005) (recognizing that “in certain cases federal-question jurisdiction will lie over state-law

claims that implicate significant federal issues”). Courts must conduct a multi-factored test to

determine if federal question jurisdiction exists for state law claims, but ultimately, such



                                                   3
jurisdiction is rare. See Manning v. Merritt Lynch Pierce Fenner & Smith, Inc., 772 F.3d 158, 163

(3d Cir. 2014) (stating that only a “slim category of cases” will satisfy the test). Here, Defendant

fails to provide factual support for his argument that this matter implicates a substantial question

of federal law. Additionally, Defendant appears to be arguing that the Superior Court’s treatment

of his underlying case is unconstitutional, but the Superior Court is not a named party, nor could

it be. See Bard v. Jttdicia,y Courts ofN.i, No. 18-17567, 2019 WL 293228, at *2 n.4 (D.N.J.

Jan. 22, 2019) (“State and state agencies such as the Superior Court of New Jersey are also immune

from suit pursuant to the Eleventh Amendment.”).

       Defendant also appears to allege that Plaintiff violated 15 U.S.C.   § 1692, unnamed federal
statutes that pertain to “housing fraud,” and Federal Rule of Civil Procedure 60. See Notice of

Removal at 1-2. These claims appear to be raised as potential affirmative defenses. It is clear,

however, that federal question jurisdiction cannot arise from an affirmative defense that implicates

federal law. US. Express Lines Ltd. v. Higgins, 281 F.3d 383, 389 (3d Cir. 2002). Consequently,

the Court has no basis on which to exercise federal question jurisdiction pursuant to Section 1331.

       B. Diversity Jurisdiction

       To establish diversity jurisdiction, pursuant to 28 U.S.C.   § 1332(a), “the party asserting
jurisdiction must show that there is complete diversity of citizenship among the parties and an

amount in controversy exceeding $75,000.” Schnelter cx ret. Schnetler v. Crozer Chester Med.

Ctr., 387 F. App’x 289, 292 (3d Cir. 2010). Complete diversity is lacking if a plaintiff and any

defendant are citizens of the same state. Id. In addition, “the citizenship of an LLC is determined

by the citizenship of its members.” Lincotn Benefit Life Co. v. AEILife, LLC, 800 F.3d 99, 105

(3d Cir. 2015). Thus, for complete diversity to exist, every member of the LLC must be diverse

from all parties on the opposing side. Id. A plaintiff must “specifically allege each party’s



                                                 4
citizenship,” and the Court may dismiss a complaint for lack of jurisdiction “where the plaintiff

fails to allege sufficient facts for the court to evaluate whether diversity of citizenship exists.”

Philltp v. Ad. City Med. Ctr., 861 F. Supp. 2d 459, 467 (D.N.J. 2012) (dismissing case for lack of

subject matter jurisdiction due to insufficient information to determine each party’s citizenship).

Finally, and critically, a civil action cannot be removed on the basis of diversity jurisdiction if a

defendant is a citizen of the state in which the case was brought. 28 U.S.C.     § 144 1(b)(2).
        In this instance, the Court has no basis on which to determine whether there is complete

diversity of citizenship. Although Defendant’s application to proceed informapauperis states that

Defendant lives in East Orange, New Jersey and Plaintiff Ostella Square LLC has a New York

state address, Defendant does not provide any information about the citizenship of Plaintiffs

members. In addition, while the Notice of Removal does not demand judgment for a determinable

sum, Defendant appears to allege that he conducted repairs on the property at issue in the amount

of $43,001. See Notice of Removal at 2. Therefore, as pled, Defendant fails to satisfy the amount

in controversy requirement. See Kalick v. Nw. Airlines Corp., 372 F. App’x 317, 321-22 (3d Cir.

2010) (affirming conclusion that district court lacked jurisdiction because plaintiff failed to satisfy

amount in controversy requirement). Therefore, it appears that the Court also lacks diversity

jurisdiction over this matter. In addition, Defendant is a citizen of New Jersey, the state where this

case was originated. As a result, assuming that Defendant was properly served in the New Jersey

action, he cannot remove this matter even if diversity jurisdiction did exist.

        Because the Court does not have original jurisdiction, remand is proper. Accordingly, and

for good cause shown,

        IT IS on this 1st day of March, 2019,




                                                   5
        ORDERED that pursuant to 28 U.S.C.         § 1915(a), Defendant Kevin Williams’ application
to proceed informapattperis is GRANTED; and it is further

        ORDERED that the Clerk of the Court is directed to file the Notice of Removal without

prepayment of the filing fee; and it is further

        ORDERED that this matter is REMANDED to the Superior Court of New Jersey, Essex

County for lack of subject matter jurisdiction; and it is further

        ORDERED that the Clerk of the Court is directed to mail a copy of this Opinion and Order

to Defendant by certified mail return receipt; and it is further

        ORDERED that the Clerk of the Court shall CLOSE this matter.




                                                  John Michael Vazek/U.S.D.J.




                                                    6
